UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD R. SANDERS JR.,

                              Plaintiff,

                       -against-

 DEMOCRATS; REPUBLICAN; BARACK                                      18-CV-9519 (CM)
 OBAMA; SUE KAPLAN; JUSTICE SYSTEM;
                                                                 ORDER OF DISMISSAL
 ARTHUR PARK; LINDA HALLAK; IRIE
 PUSHIA; HUNTER’S POINT ADULT DAY
 CARE CENTER BAYVIEW; HIGHWAY 175
 MINI WAREHOUSE; McKEEGAN LAW P.C.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his rights. By order dated March 28, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis. The Court dismisses

the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff’s complaint is not a model of clarity. He brings this action against “Democrats,”

“Republican,” former President Barack Obama, the justice system, a storage warehouse, and

entities and individuals involved in his deceased mother’s care and estate. Plaintiff interweaves

various events from his life that occurred at different times in Africa, California, Arizona, Texas,

and New York. He asserts that because of the color of his skin, his rights were violated in

connection with his mother’s care, he was denied medical treatment at a veteran’s hospital, and

his property was stolen at a storage warehouse. (ECF No. 2 at 2, 5.)1 Plaintiff reflects on his and

his dog’s lives after returning from Africa, court proceedings involving the conservatorship of his

mentally ill mother’s person and estate, and his efforts to return to Africa. But Plaintiff presents

the facts in such a nonlinear manner that it is difficult for the Court to understand the events from

which his claims arise and what legal claims he is attempting to asserts.




        1
        Citations to the complaint and attached documents refer to the pagination generated by
the Court’s electronic case filing system (ECF).

                                                   2
       The following facts are taken from the complaint and attached documents:2 Plaintiff and

his dog served in Africa, where they were registered with Interpol. In Africa, the dog saved

Plaintiff’s life, Plaintiff was made a tribal leader, and Hillary Clinton “called [him] [a] political

leader or she was talking about someone else.” (Id. at 16.) In Uganda, Plaintiff was informed that

if he did not go back to America, unspecified sanctions would not be lifted. Plaintiff was

eventually forced out of Africa by the American Government. While Plaintiff was in Africa, he

placed his equipment in a storage unit in Texas, which he rented for $35.00 a month. But years

later, the storage warehouse cut off all communications with Plaintiff and he lost his equipment.

       After Plaintiff was forced out of Africa, he and his dog ended up in Beaumont, Texas,

where Plaintiff’s grandfather lived. There, Plaintiff boarded the dog and lived at a shelter while

attempting to get a job. Plaintiff took on jobs that no one else wanted and started saving money

to buy a van.

       Plaintiff and his dog later became homeless in Beaumont. One day, he “spotted a

foreigner,” introduced himself, and struck a bargain with the foreigner to work as a handyman in

exchange for shelter. (Id. at 17.) But Plaintiff got into an altercation with the foreigner and

eventually moved to Dallas, Texas, where he attempted to go to a veteran’s hospital for

treatment.

       Throughout the complaint, Plaintiff refers to court proceedings involving the

conservatorship of his mother’s person and estate. He also attaches to the complaint court papers

and other documents that reveal that Plaintiff’s mother was mentally ill and had been subjected

to a conservatorship of her person and estate since 1992, with Plaintiff’s grandmother as the


       2
         In this summary, the Court has attempted to take the interspersed facts from Plaintiff’s
complaint and group what appear to be similar events together. The Court relies largely on the
attached documents for dates and supporting facts.

                                                   3
conservator. Following the death of Plaintiff’s grandmother in 2009, Linda Hallak, his mother’s

cousin, was appointed as successor conservator. But Hallak and her sister, Irie Pushia, then

became involved in a dispute regarding monies left by Plaintiff’s grandmother for the care of

Plaintiff’s mother. Plaintiff hired an attorney in Montgomery, Texas, to represent him in court

proceedings concerning his mother. At an unspecified date, he went to his attorney’s office, and

the attorney informed him that his mother’s condition had worsened, that there was no need for

Plaintiff to see her, and offered to return $100.00 to Plaintiff, but the attorney never returned the

money. Shortly after his mother’s death, “the two black sister[s]” ‒ presumably Hallak and

Pushia ‒ “ganged up on [Plaintiff]” in order to obtain his mother’s money. (Id. at 9.) Arthur Park,

his mother’s attorney, offered “to give [Plaintiff] some of the stolen money,” but Plaintiff would

have “no part in evil doing.” (Id.) Plaintiff, who was living in Tucson, Arizona, at the time, took

himself and his dog back to Arizona.

       Plaintiff also relates his efforts to return to Africa. In 2012, Plaintiff paid for a flight to

Egypt on Delta Airlines. He enrolled the dog with Pet Smart to get a health certificate, and he

attempted to get a physical at a veteran’s hospital, but was denied treatment. Plaintiff also had

problems getting the health certificate from Pet Smart for the dog, but he eventually got the

paperwork. When Plaintiff and the dog arrived at the airport in Tucson, Arizona, they were not

allowed to fly ‒ an airline employee mentioned something about former President Obama ‒ and

they had to spend the night at the airport. During this time, Plaintiff believes that his cell phone

“was being tapped and spied.” (Id. at 11.)

       The next morning, an airport official told Plaintiff that he and the dog could not stay at

the airport. They returned to the veteran’s hospital, where staff members wanted Plaintiff “to see

a psychiatrist for what the Obama administration is [d]oing to a man that is living accordingly to



                                                   4
the ways of God.” (Id. at 11.) Plaintiff and the dog left the hospital and ended up sleeping in the

fields and eating in soup kitchens for two weeks. They then returned to the airport and were able

to fly to New York.

        At JFK in New York, Plaintiff learned that he needed a visa to fly to Egypt. After taking a

taxi to a nearby storage place in Queens, he and the dog ended up sleeping in the streets and

under bridges, and eventually on the side of the storage place. Several weeks later, the storage

place built a fence to keep Plaintiff out. Plaintiff then moved to a basement apartment in a

building, where he again traded handyman work for shelter. But Plaintiff later had a

disagreement with the landlord and the police were called. The police informed Plaintiff that it

was illegal to stay in the basement apartment, and later that night, a SWAT team invaded the

apartment, tied Plaintiff and the dog up, and arrested Plaintiff. The Court later directed Plaintiff

to take anger management classes for six weeks and pay a fine.

        Plaintiff continues in his efforts to return to Africa. But he indicates that he had problems

getting Africa-related paperwork and attributes his difficulties to his race and an unspecified

policy that was in place during the Clinton and Bush Presidencies and continued during President

Obama’s time in office and Hillary Clinton’s tenure as Secretary of State.

        Plaintiff provides the following statement for relief:

        $100 billion for me my son’s that need relief from hatred of drug Just by me
        beginning Black is enough evidence to show that this need to be in the world
        court but we can bring This people to court here. For a start and I do not know if
        she is alive today but a man Like me is no facebook and Twitter and they treat me
        like me like a terrorist but I have done more Than the ambassador of the United
        Nations to bringing about peace to the Middle East And they get paid millions of
        dollars. This is why I refuse to take the {$5,000} that was Awarded me. The judge
        seeing that the evidence was clear but I could feel that it is much bigger than that.
        Those people are not hard to find I have done some investigating, And what I
        have learned that it is racism and the Constitution has been broken after slave.

(Id. at 6.)


                                                  5
                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). The Clerk of Court is directed to terminate all other pending

matters.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



                                                  6
